COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-13-00056-CV


IN RE JOHN D. SPICER, THE                                             RELATOR
CHAPTER 7 TRUSTEE FOR THE
BANKRUPTCY ESTATES OF
ALLEGIANCE HAWKS CREEK
COMMERCIAL, L.P., AND
ALLEGIANCE COMMERCIAL
DEVELOPMENT, L.P.


                                    ------------

                           ORIGINAL PROCEEDING

                                   ------------

                        MEMORANDUM OPINION 1
                                   ------------

      We have considered the parties “Joint Motion to Dismiss.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss this original

proceeding.

                                                   PER CURIAM

PANEL: GABRIEL, DAUPHINOT, and GARDNER, JJ.

DELIVERED: February 14, 2014




      1
      See Tex. R. App. P. 47.4.